Citation Nr: 0829093	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-40 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a cervical spine 
disability with radiculopathy, to include as secondary to a 
low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

In July 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  In the evidence 
submitted at the hearing, the veteran included a signed VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  This issue is 
referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 1977 decision letter, the RO declined to reopen 
the veteran's claim for service connection for a back 
condition; although properly notified of the denial, the 
veteran failed to initiate an appeal.

3.  Evidence associated with the claims file since the RO's 
June 1977 denial, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, nor does it 
raise a reasonable possibility of substantiating the claim 
for service connection for a low back disability.
4.  Evidence of record does not demonstrate that cervical 
spine disability with radiculopathy was manifested during 
active service, was manifested within the first post-service 
year, or was developed as a result of an established event, 
injury, or disease during active service or as a result of a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  The June 1977 RO decision letter that declined to reopen 
the veteran's claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for a low back 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for cervical spine 
disability with radiculopathy, to include as secondary to a 
low back disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a low back disability was filed in 
June 2004 and his claim for service connection for a neck 
disability was filed in March 2005.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2005 and August 2007.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in June 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006 and in the August 
2007 letter. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

A review of the March 2005 VCAA notice letter shows the RO 
identified the basis for the denial of service connection for 
a back condition in prior decisions and generally provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
the service connection claim that were found insufficient in 
previous denials.  The letter indicated that the basis for 
the prior denial was that following the fall in service, 
there was no residual back disorder noted, nor was any 
residual back disorder found at the time of his discharge 
from service.  The Board finds the notice requirements 
pertinent to the issue of reopening the claim have been met.  
The notice requirements pertinent to both issues on appeal 
have been met, except for the notice required for a secondary 
service connection claim.  However, in view of the decision 
below on the veteran's petition to reopen his claim for 
service connection for a low back disability, it will not be 
possible to grant the veteran service connection for a neck 
disability secondary to a low back disability.  Therefore, 
any deficient notice as to secondary service connection in 
this case is of no consequence.  All identified and 
authorized records relevant to these matters have been 
requested or obtained.  There has been substantial compliance 
with all pertinent VA laws and regulations and to move 
forward with these claims would not cause any prejudice to 
the appellant.

New and Material Evidence - Law and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a November 1968 rating decision, the RO denied the 
veteran's claim for service connection for a back condition.  
Subsequently, in letters dated November 1970 and June 1977 
the RO declined to grant the veteran's petition to reopen his 
claim for service connection for a back condition.  The 
veteran did not appeal any of these three decisions.  

The evidence of record at the time of these decisions 
included the veteran's service treatment records, which 
reflected the veteran's fall of 30 feet from a tower in March 
1968 in Vietnam.  He landed on sandbags and did not lose 
consciousness.  April 1968 service treatment records revealed 
that the veteran was moved from a battalion aid station to a 
hospital ship where he complained of backache.  He was 
treated for contusion of the low back and had normal x-rays 
of the skull and spine.  Mild tenderness of the low back was 
noted.  Muscle spasms were still noted on April 8, but not on 
April 16.  Treatment consisted of analgesics and muscle 
relaxants with bed rest and physical therapy.  Slow 
improvement was noted.  No neurological signs or symptoms 
were noted.  In May 1968, the veteran was admitted to a naval 
hospital in Tennessee where a Medical Board subsequently 
found the veteran unsuitable for service for an emotionally 
unstable personality.  The report of the Medical Board 
reviewed the history of the back injury and disclosed that 
all laboratory data revealed no evidence of a fracture, 
dislocation, or other abnormalities.  The report also noted 
that the veteran continued to complain of back pain and 
insisted that he needed to use a cane to facilitate 
ambulation.  When informed that he would be discharged for 
emotional instability, but not until his back was obviously 
better, the report noted that the veteran complained less and 
less about his back and no longer required a cane after about 
10 days.

Also of record were several VA Form 10-7131 documents 
indicating that the veteran was admitted to a VA hospital in 
October 1970 for a possible peptic ulcer and hypertension; in 
January 1971 for anxiety reaction associated with 
occupational maladjustment, in May 1971 for depressive 
neurosis, and in January 1972 for chronic alcoholism.  The 
forms did not provide any details regarding treatment during 
the hospitalizations.  

Although notified of the June 1977 denial, the veteran did 
not initiate an appeal.  As such, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2004, the veteran requested that his claim for a back 
disability be reopened.

Evidence added to the claims file since the June 1977 denial 
includes: hospital summaries for the four VA hospitalizations 
from October 1970 to January 1972; a December 1992 statement 
from N.W.F., M.D. noting that the veteran was disabled due to 
a low back and neck disorder, a January 1993 VA medical 
examination of the cervical spine, a VA examination in 
November 1999 wherein lumbar back pain with radiculopathy was 
diagnosed; private hospital and VA outpatient medical records 
showing treatment for back pain and x-rays or magnetic 
resonance imaging (MRI) scans showing minor degenerative disc 
disease in the lumbar spine; letters from the veteran's 
brother and caregiver; the veteran's May 2007 history of back 
incidents; a transcript of his Board hearing in July 2008; 
and written statements by the veteran and by his 
representative, on his behalf.  VA medical records from 1970 
to September 2007 are silent as to the etiology of any 
current lower back disability, except for references to 
statements by the veteran that his back problems are the 
result of his in-service fall.  A May 2004 VA medical record 
quotes the veteran, referring to military records about his 
fall, as commenting that "they couldn't find anything 
wrong" so "they made up lies" about his mental state.

The evidence received since 1977 is "new" in the sense that 
it was not previously before agency decision makers.  But 
none of this evidence submitted since June 1977 is "material" 
for purposes of reopening the claim for service connection 
for a low back disability, as none of the evidence addresses 
the basis for the June 1977 denial based on a lack of 
evidence which was that the fall in service, there was no 
residual back disorder noted, nor was any residual back 
disorder found at the time of his discharge from service.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
June 1977 decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, new evidence added 
to the record clearly does not include any new findings 
showing a chronic back disability while in service, which was 
the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a low back disability has not been received.  
As such, the requirements for reopening the claim are not 
met, and the June 1977 denial of the veteran's petition to 
reopen his claim for service connection for a back condition 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers a cervical 
spine disability with radiculopathy as a result of his active 
military service or secondary to his low back disability.  
(See transcript of Board hearing at p. 4).  Considering the 
claim in light of the above-noted legal authority, the Board 
finds that the weight of the evidence is against the claim.

Service treatment records are entirely negative for any 
complaint or treatment related to the veteran's neck, 
including during his medical care subsequent to his in-
service fall from a tower when he was treated for back pain 
and muscle spasms.  

An October 1986 private hospital record revealed the veteran 
was treated after involvement in an altercation and that he 
asserted he had been pulled up by the neck and thrown off a 
porch.  He complained of right sided neck pain.

A January 1992 VA medical record noted that the veteran 
reported that he had three herniated discs in his neck.  A 
May 1992 VA medical record noted complaints of persistent 
"kinking up" of his neck and that he had a history of job 
injury.  May 1992 and October 1992 VA X-rays films of the 
neck showed degenerative changes from C3 through C6 levels.  
An August 1992 private X-ray showed localized cervical 
degenerative disc disease and spondylosis at the C5-C6 level.  
An October 1992 VA medical record noted that the veteran 
complained of cervical and back pain and that he had a 
history of job injury years ago.  Cervical spondylosis was 
assessed.

The veteran underwent a VA examination in January 1993 and 
complained of neck pain and radiculopathy.  Following the 
evaluation, degenerative disc disease of the cervical spine 
at multiple levels, with no neurological involvement was 
diagnosed.  No opinion as to the etiology was stated.

The veteran underwent a VA examination in November 1999 for a 
non-service connected pension.  The veteran was then homeless 
and living at a Salvation Army shelter in Sacramento, 
California.  In this record, the veteran associated his neck 
pain with his in-service fall from a ladder while in Vietnam.  
The examiner noted that the veteran, once he left service, 
was able to function without any problem until 1971 when he 
was involved in a motor vehicle accident with neck and back 
injuries.  Also noted was neck pain in 1996 (which developed 
with numbness and tingling like pain when he lifted his arm 
or did heavy lifting above his shoulder) and a 1998 accident 
(when he tripped at work and fell on a dolly).  X-rays showed 
degenerative disc and hypertrophic degenerative changes at 
the C3 through C7 levels.  The examiner diagnosed chronic 
cervical pain with radiculopathy with a history of multiple 
injuries.  

May 2002 VA medical records reference a February 2001 MRI 
scan of the cervical spine, from "Mather", which showed 
protruding discs C4-C5 and C5-C6 impinging on the cervical 
cord.

VA medical records include a November 2002 VA Medical Center 
summary indicating that the veteran underwent a C4 to C6 
laminectomy with allograft fusion.  The record recited that 
the veteran severely injured his neck as a result of his fall 
in Vietnam, but it is apparent from reading the record that 
this information came from the veteran and that the medical 
staff did not review the veteran's service treatment records.  
A January 2003 VA medical record showed that the veteran was 
again in surgery because the incision in the neck was not 
healing and the cervical wound was debrided.  

June 2004 private hospital records indicated that the veteran 
was treated in the wake of a motor vehicle accident wherein 
the car in which he was riding as a passenger was rear-ended.  
He complained of moderate neck and back pain.  X-rays showed 
moderate degenerative disc disease of the mid and lower 
cervical spine.  There were no fractures noted.

June and July 2004 VA medical records ongoing treatment for 
the neck following the accident.  

The veteran underwent a VA examination in August 2004.  The 
report noted that the veteran had been a chronic pain patient 
in the past but had failed to keep appointments.  A CT of the 
cervical spine showed multilevel degenerative changes, with 
endplate sclerosis at multiple levels and disc space 
narrowing at every level in the cervical spine.  Posterior 
laminectomies were seen from C4 to C6 with intact paraspinal 
hardware.

VA outpatient treatment records dated from 2004 to the 
present time include ongoing complaints of chronic neck and 
back pain.

In a September 2005 VA medical record, a nurse practitioner 
commented that she could not be certain about the etiology of 
the veteran's neck pain because of his many reports of neck 
pain.

A November 2006 VA medical record revealed the veteran's 
continued complaints of back and neck pain.

In May 2007, the veteran submitted a post-service chronology 
to VA in an effort to ensure record requests were sent to the 
right parties.  It noted the May 1971 motor vehicle accident 
in which the veteran maintained that he hurt his back and 
neck.  He said that he was sent home after about six hours 
and was given pain medications for two days.  While working 
for a railroad in 1992, the veteran said that he suffered a 
job-related neck and shoulder injury while working on the 
brakes of a rail car.  He was treated three times a week for 
about two months.  In the winter of 1998, he suffered a lower 
back injury at a fast food restaurant when he slipped on ice.  
He said that he went to a chiropractor for about three months 
one day a week.  In June 2004 he was involved in another 
motor vehicle accident and went to a hospital for an hour 
before being sent home.  A June 2008 private treatment record 
noted treatment for spinal stenosis.

During his Board hearing in July 2008, the veteran's service 
representative noted that the veteran was involved in a motor 
vehicle accident in 1971 that involved neck and back 
problems.  He subsequently told the undersigned that he had 
to go to the emergency room after the accident and that he 
had a cervical strain.  (Transcript, at pp. 3, 8-9).

Based upon the evidence of record, the Board finds that the 
veteran's cervical spine disability was not manifest during 
active service, manifest within the first post-service year, 
or demonstrated to have developed as a result of an 
established event, injury, or disease during active service.

In this case, service treatment records do not show that the 
veteran had any complaint, treatment, or diagnosis of a neck 
disorder during active service, although they do show 
complaints and treatment for back pain as noted above.  
Further, complaints of neck pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See, e.g., Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Evidence of a 
diagnosis of degenerative disc disease is first shown in 
1992, almost 24 years after separation from active service.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

The evidence of record clearly shows that the veteran 
currently has degenerative disc disease of the cervical spine 
as well as myofascial pain.  However, there is no competent 
medical evidence which provides a nexus between the veteran's 
current neck disability and any established event, injury, or 
disease from active service.  In fact, no private or VA 
physician has opined that it was more likely than not that 
the veteran's in-service fall in Vietnam caused his current 
degenerative disc disease of the cervical spine.  The VA 
examiner in November 1999 noted that the veteran associated 
his neck pain with his in-service fall in Vietnam, but the 
examiner also noted that the veteran was able to function 
without difficulty until a 1971 motor vehicle accident.  A VA 
examiner in September 2005 also commented that she could not 
be certain about the etiology of any neck pain because of the 
medical records she had reviewed.

The Board has considered whether service connection for 
degenerative disc disease of the cervical spine could be 
established on a presumptive basis.  To establish service 
connection for a disability on a presumptive basis, the 
disability must manifest itself to a compensable degree 
within one year of the veteran leaving active duty.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  In this case, no medical 
evidence demonstrates that the veteran experienced any type 
of cervical spine disability to a compensable level within a 
year after his discharge from active duty.  According to the 
records reviewed above, the first evidence of neck pain 
arises in 1971, three years after the veteran's discharge 
from service.  Therefore, service connection for a cervical 
spine disability with radiculopathy cannot be established on 
a presumptive basis.

The Board has also considered whether service connection 
could be granted on a secondary basis to the veteran's low 
back disability.  However, the veteran has never been granted 
service connection for his low back disability (see above).  
Therefore, the Board finds service connection cannot be 
granted on a secondary basis.  

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has a neck disability that is 
associated with military service or with his low back 
disorder, this claim turns on a medical matter--the 
relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a lay person without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding the etiology 
of his degenerative disc disease of the cervical spine simply 
do not constitute persuasive evidence in support of the 
claim.

For the foregoing reasons, the claim for service connection 
for a cervical spine disability with radiculopathy must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a low 
back disability is denied.

Entitlement to service connection for a cervical spine 
disability with radiculopathy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


